Citation Nr: 0105096	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  99-23 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  Evaluation of service-connected low back strain, 
currently rated as 10 percent disabling.  

2.  Evaluation of status post transurethral resection, benign 
bladder tumor, history of chronic urinary tract infections 
(UTIs), currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1993 to October 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
RO, which, among other actions not on appeal, granted claims 
of service connection for a low back strain and UTIs, 
assigning a 10 percent and a noncompensable evaluation, 
respectively.  

The veteran's appeal of the above ratings was initiated 
following original awards.  Consequently, the rating issues 
on appeal are not the result of claims for "increased" 
entitlements, rather ones involving the propriety of the 
original evaluations assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's sworn testimony was obtained before the 
undersigned Member of the Board sitting at the RO in March 
2000.  


FINDING OF FACT

Service-connected status post transurethral resection for a 
benign bladder tumor, with history of chronic urinary tract 
infections, is shown to be manifested by: complaints of 
severe recurrent bladder infections approximately two times a 
year, accompanied by incontinence requiring some use of 
absorbent materials; no medical evidence of any continual 
urinary leakage, post surgical diversion, urinary or stress 
incontinence, or long-term drug therapy with 1-2 
hospitalizations per year, and/or requiring intermittent 
intensive management.  


CONCLUSION OF LAW

A compensable rating for status post transurethral resection, 
benign bladder tumor, with history of chronic urinary tract 
infections, is not warranted.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.3, 4.7, 4.31, 
4.115a, 4.115b, Diagnostic Codes 7512, 7516 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION  

The Board finds that the duty to assist the veteran, relative 
to the issue decided herein, has been satisfied.  She has 
been examined and relevant treatment records have been 
obtained.  

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2000).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  However, 
when an unlisted condition is encountered, it will be 
permissible to rate on the basis of a closely related disease 
or injury in which not only the function affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Additionally, regulations require that a 
disability be viewed in relation to its recorded history.  38 
C.F.R. §§ 4.1, 4.2.  

Service connection for status post transurethral resection, 
benign bladder tumor, with history of chronic urinary tract 
infections, was granted by a RO rating decision dated in 
April 1999.  The rating decision noted, and the veteran and 
her representative take objection to, that it is not clear 
that the veteran's UTIs are due to the (status post resection 
for benign bladder) tumor.  For reasons and bases detailed 
below, and while the Board assumes that any UTIs are due to 
service-connected bladder tumor resection, the claim on 
appeal must be denied.  

The RO assigned a noncompensable disability evaluation for 
the veteran's service-connected UTIs.  This action was based 
primarily upon medical evidence, which consisted of the 
February 1999 VA examination findings and the service medical 
records.  Service medical records of February 1996 revealed a 
one week history of hematuria.  A bleeding bladder tumor was 
diagnosed, for which the veteran elected to undergo surgical 
resection.  A biopsy revealed the tumor was benign.  A 
cystoscope showed that the veteran's left renal pelvis was 
extra renal, with high insertion of the ureter without 
obstruction.  On separation examination in July 1998, no 
present findings were noted by the examiner.  The veteran 
reported a history of frequent or painful urination, and 
blood in the urine.  She denied any bed wetting since age 12.  

A VA treatment record of January 1999 shows treatment for 
complaints of pain associated with a prior history of 
possible vestibulitis.  No active disease was found on 
examination.  

The veteran was afforded a VA general medical examination in 
February 1999.  At that time, the veteran reported a medical 
history of a recurrent urinary tract infection once every 
four to six months prior to her 1996 in-service bladder tumor 
resection.  However, she also reported that these UTIs had 
since subsided and presently occur once every eight months.  
Those symptoms reportedly included some pain during urination 
about once a week, urinary incontinence, described as a 
sudden urge that does cause minimal incontinence, symptoms 
which rarely require treatment.  Her clinical history was 
reported to also include a birth defect of one of her kidneys 
which the examiner thought "could play a role in [the 
veteran's] recurrent urinary tract infection."  The veteran 
denied any recent hospitalization or treatment, and for most 
of the time, the UTIs require no antibiotics.  The examiner 
found no residuals of any genitourinary disease.  Urinalysis 
testing was normal.  The veteran had normal sphincter 
control, and no evidence of any fecal leakage, bleeding, or 
involuntary bowel movements on examination.  The diagnosis 
was recurrent urinary tract infection, with present 
urinalysis negative and "symptom free." 

The veteran's service-connected tumor resection with history 
of chronic UTIs is rated by analogy under Diagnostic Code 
7512 to chronic cystitis (including interstitial and all 
etiologies both infectious and non-infectious) or under 
Diagnostic Code 7515 to bladder calculus therein (with 
symptoms interfering with function).  Under either Diagnostic 
Code, service-connected symptoms are rated on symptoms of 
voiding dysfunction.

As to Diagnostic Codes 7512 and 7515, voiding dysfunction is 
to be rated as either urine leakage, urine frequency, or 
obstructed voiding.  Id.  Specifically, continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed less than two times 
per day warrants a 20 percent rating; the need to wear 
absorbent materials which must be changed two to four times 
per day warrants a 40 percent rating; and the use of an 
appliance or wearing of absorbent materials which must be 
changed more than four times per day warrants a 60 percent 
rating.  38 C.F.R. § 4.115a (2000).  

Urinary frequency with a daytime voiding interval between two 
and three hours or awakening to void two times per night 
warrants a 10 percent rating; with a daytime voiding interval 
between one and two hours or awakening to void three to four 
times per night warrants a 20 percent rating; and with a  
daytime voiding interval less than one hour or awakening to 
void five or more times per night warrants a 40 percent 
rating.  Id.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a non-compensable evaluation. Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of 
post-void residuals greater than 150 cc, uroflowmetry with a 
marked diminished peak flow rate (less than 10 cc/sec), 
recurrent urinary tract infections secondary to obstruction, 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating. Urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

Urinary tract infections requiring long-term drug therapy, 
one to two hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  Urinary tract infection where the evidence shows 
recurrent symptomatic infection requiring drainage and 
frequent hospitalization (greater than two times per year) 
and/or requiring continuous intensive management warrants a 
30 percent rating. Id.  

In every instance whether the schedule does not provide a 
zero percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) in Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), stated that "when it 
is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  Accordingly, given the February 1999 
VA examiner's statements regarding the question of etiology 
of the veteran's urinary tract infections, and in light of 
the veteran's arguments on appeal, the Board analyzes all of 
the veteran's urinary tract infection symptoms as though 
service connected.  However, even doing so, the Board finds 
no medical evidence to support the claim, to demonstrate the 
criteria for a 10 percent evaluation, or to more closely 
approximate the criteria for a compensable evaluation.  

First, as to urinary frequency and post surgical urinary 
diversion, the Board notes that the veteran has not reported 
these symptoms, and the medical evidence of record shows no 
such symptoms.  As to the veteran's reports of urinary 
leakage and urinary incontinence, she has admitted that these 
symptoms are limited to no more than two episodes a year, 
during times when she is experiencing urinary tract 
infections.  The veteran has not reported, and the medical 
evidence does not show, obstructive symptomatology with or 
without stricture disease requiring dilation 1 to 2 times per 
year.  Accordingly, the criteria for voiding dysfunction are 
not met.  

The Board need not find that the medical evidence elicited on 
VA examination in February 1999 directly contradicts the 
veteran's claim of increased impairment, because even 
assuming that the veteran actually experiences two episodes 
of chronic urinary tract infection per year, the 
symptomatology she reports would not warrant a compensable 
evaluation.   The veteran has denied any treatment or any 
hospitalization.  She is not shown to require any "long-
term" drug therapy, although she may require some 
antibiotics once or twice a year.  Similarly, she is not 
shown to have chronic urinary tract infections "with one to 
two hospitalizations per year requiring intermittent 
intensive management."  While she and her representative may 
appear to argue that her symptoms on exacerbation once or 
twice a year more closely approximate the sort of 
intermittent intensive management, without any 
hospitalization, or any out-patient treatment what-so-ever 
since her separation from service in 1998, the Board does not 
find medical evidence in support of any such assertion.  
Accordingly, the Board finds that the record on appeal does 
not show the sort of symptoms contemplated by a compensable 
evaluation under 38 C.F.R. § 4.115a (2000).  

The record is devoid of any evidence that the veteran has had 
any significant urine leakage-that which requires her to 
wear absorbent materials, any urine retention that required 
even intermittent catheterization, or had recurrent urinary 
tract infections that required drainage and frequent 
hospitalization or required continuous intensive management. 
38 C.F.R. § 4.115a (2000).  Therefore, a compensable 
evaluation is not warranted, based on urine leakage, 
obstructed voiding, or urinary tract infections, and 
therefore, the claim on appeal is denied.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
However, the preponderance of the evidence is against the 
veteran's claim for entitlement to a compensable evaluation 
for her service connected UTIs.  In making this 
determination, the Board has considered the hearing testimony 
of the veteran.  While her testimony is considered credible 
insofar as she describes her symptoms and beliefs in the 
merits of the claim, she is not a medical professional.  As 
such, her testimony-unsubstantiated by any medical evidence 
of record, and, rather, contradicted thereby--does not 
establish that any reported symptoms are so severe as to 
approximate the criteria for a 10 percent evaluation.  The 
Court has held that lay persons are not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Therefore, there is no doubt to be resolved, and the claim is 
denied.  With no evidence of any treatment, hospitalization, 
long-term drug therapy, or intermittent intensive management, 
a compensable evaluation is not warranted.  


ORDER  

The claim for a compensable evaluation for status post 
transurethral resection, benign bladder tumor, history of 
chronic urinary tract infections, is denied.  


REMAND  

The veteran maintains that an evaluation in excess of 10 
percent is warranted for her service-connected low back 
strain, on account of constant low back pain, painful motion 
of the lumbar spine, and limitation of motion due to pain.  
At the VA examination of February 1999, the findings made on 
examination conflict with statements made by the VA examiner 
who conducted that examination, and fail to give adequate 
consideration to the veteran's complaints of constant low 
back pain and painful motion of the spine.  While the 
examiner noted a "normal" examinations of the spine and 
joints, musculoskeletal and neurologic systems, without 
limitation of motion, objective findings include forward 
flexion of 60 and lateral motion to 20 degrees, findings 
which directly conflict with the statement of no limitation 
of motion.  There was significant tenderness with the range 
of motion, as well as x-ray study evidence of a question of 
minimal narrowing of the posterior aspect of the disc space 
at the level of L5-S1.  Because this examination report is 
internally inconsistent, and for the following additional 
reasons, another VA orthopedic examination is indicated.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
indicated that examinations of the joints must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40 
and 4.45, including consideration of limitation of movement, 
pain, painful motion, limitation of use due to pain, weakened 
movement, excess fatigability and incoordination, as well as 
such factors during flare-ups.  The VA examination in 
February 1999 does not provide detailed information 
concerning functional loss due to pain, and any other §§ 4.40 
and 4.45 factors, in order to permit the Board to consider 
all applicable regulations.  

In view of the foregoing, and given the duty to assist the 
veteran in the development of her claim under 38 U.S.C.A. 
§ 5107, this issue is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that she submit the names, 
addresses, and approximate dates of 
treatment of all VA and/or non-VA 
(private) care providers who have treated 
her for any symptomatology involving the 
low back, or low back strain residuals, 
dated from October 1998 to the present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from October 1998 
to the present, including those from the 
VA outpatient center located in 
Huntington, West Virginia--if not already 
of record, as well as any other VA and/or 
non-VA medical facility or provider 
identified by the veteran, dated from 
October 1998.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to identify all 
symptoms and residuals of her service-
connected low back strain, separate and 
apart from any non-service-connected 
disorders of the spine if found on 
examination.  All necessary studies 
should be obtained, including X-ray 
studies of the low spine, and nerve 
conduction studies if deemed indicated on 
examination.  The claims folder must be 
made available to the examiner for use in 
the study of the veteran's case.  

The veteran's complaints should be 
recorded in full.  The examiner should 
obtain a detailed history regarding any 
pain, painful movement, weakened 
movement, excess fatigability with use, 
incoordination, limitation of use due to 
pain or pain with use, and determine 
whether the service-connected low back 
strain exhibits pain with use, weakened 
movement, excess fatigability or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of degrees of additional range of 
motion loss due to any pain with use, 
weakened movement, excess fatigability or 
incoordination.  

The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated.

3.  Thereafter, the RO should review the 
veteran's claim for a compensable rating.  
If the benefit sought is not granted, the 
veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this matter.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



